Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
This Action is Non-Final.
                                              Double Patenting
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
         A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
         Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
        Claim 1 is provisionally rejected on the ground of nonprovisional double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,960.

Application:17/385,821
Patent No: 11,074,960
1. A method comprising: 

  
       executing an operation in response to a power interrupt of a memory device, the operation comprising one or more of: pre-charging the memory device, pausing a self-refresh mode of the memory device, and resetting the memory device; and rewriting data in the memory device after executing the operation.
1.A method comprising: 
      detecting a power interrupt condition of a memory device; and executing at least one operation in response to detecting the power interrupt condition, the operation selected from the group of operations consisting of: placing the memory device in a pre-charge mode, pausing a self-refresh mode of the memory device, forcing the memory device into a reset mode, or rewriting data in the memory device.


6.      Claims 1-20 are provisionally rejected on the ground of nonprovisional double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,074,960 (Please note that as both the Patent and copending application claimed similar subject matters, and in the interest of time, the examiner is selecting the independent claim 1 from the Patent and claim 1 from copending application for the instant double patenting rejection).

                                                    Information Disclosure Statement
7.        The information disclosure statement (IDS) submitted on 08/19/2021,the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                                    Claim Rejections - 35 USC § 103
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.     Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilbourne et al. (US Patent No: 7,139,937 B1) in view of Maule et al. (US Patent Application Pub. No: 20100162020 A1).
         As per claim 1,Kilbourne teaches a method comprising: 
        executing an operation [col.21, ll.51-55, The applications, programs and tasks which are being executed by the CPU 22 (hereinafter collectively "tasks") respond to the normal OS interrupt signals generated by the OS interrupt timer 200 to assure their normal functionality.], in response to a power interrupt of a memory device [col.4, ll.21-27,…, detecting an error condition caused by a level of voltage which is supplied to the volatile memory decreasing …..], the operation comprising one or more of: pausing a self-refresh mode of the memory device [col. 3, ll.2-6, If the memory is not placed into the self-refresh state and the battery power applied to it, powering-down the computer system when executing a power cycle will result in the loss of data within the volatile memory.].
      Kilbourne does not explicitly disclose pre-charging the memory device, and resetting the memory device; and 
      rewriting data in the memory device after executing the operation. 
      Maule discloses pre-charging the memory device [paragraph 0030, a. all DRAMs in the addressed rank will be placed in a idle state, i.e. all ranks pre-charged and no activity on the data bus; …], and resetting the memory device [paragraph 0043, state 2: max power down state--In this state the DRAM is basically placed in a reset state.  It will not maintain any data state in the device and will power gate all logic and get to the lowest power state possible.  It still must be able to respond to the exit self time refresh state to allow the system to place it back in a normal operation state.]; and 
      rewriting data in the memory device after executing the operation [paragraphs 0028-0029; 0032, These two commands are known as MR (write/read command) and MRS, a power-state programming command for the power-state register 203 control circuitry for the memory device.].
       It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Maule's method for controlling a computer memory into Kilbourne’s computer system for placing volatile memory or dynamic RAM into safe state for the benefit of a memory is set in the self-timed refresh state by the command issued across the memory device data interface, thus controlling power in an effective manner (Maule, [0005]-[0008]) to obtain the invention as specified in claim 1.

      As per claim 2, Kilbourne and Maule teach all the limitation of claim 1 above where Maule teaches, a method, wherein pre-charging the memory device comprises issuing a pre-charge command to each row of a controller of a memory device [Maule, paragraph 0028-0029; 0030; 0032, a. all DRAMs in the addressed rank will be placed in a idle state, i.e. all ranks pre-charged and no activity on the data bus; …].  

       As per claim 3, Kilbourne and Maule teach all the limitation of claim 1 above where Kilbourne and Maule teach, a method, wherein pausing the self-refresh mode comprises periodically reading [Kilbourne , Abstract, col. 3, ll.2-6; col.21, ll.51-55, If the memory is not placed into the self-refresh state and the battery power applied to it, powering-down the computer system when executing a power cycle will result in the loss of data within the volatile memory.], and re-writing data from the memory device during a standard interval [Maule, paragraphs 0028-0029; 0032, These two commands are known as MR (write/read command) and MRS, a power-state programming command for the power-state register 203 control circuitry for the memory device.] .  

       As per claim 4, Kilbourne and Maule teach all the limitation of claim 3 above where Kilbourne teaches, a method, wherein the standard interval is determined based on a time to discharge a given memory cell of the memory device [Kilbourne , Abstract, col. 3, ll.2-6; col.21, ll.51-55, If the memory is not placed into the self-refresh state and the battery power applied to it, powering-down the computer system when executing a power cycle will result in the loss of data within the volatile memory.].  

      As per claim 5, Kilbourne and Maule teach all the limitation of claim 3 above where Kilbourne teaches, a method, wherein the standard interval is interval dynamically sized based on a temperature of the memory device [Kilbourne , Abstract, col. 3, ll.2-6; col.21, ll.51-55, If the memory is not placed into the self-refresh state and the battery power applied to it, powering-down the computer system when executing a power cycle will result in the loss of data within the volatile memory.].  

       As per claim 6, Kilbourne and Maule teach all the limitation of claim 1 above where Kilbourne teaches, a method, wherein pausing the self-refresh mode comprises pausing one or more of a temperature compensated self-refresh (TCSR), partial array self-refresh (PASR), or deep power-down (DPD) mode [Kilbourne , Abstract, col. 3, ll.2-6; col.21, ll.51-55, If the memory is not placed into the self-refresh state and the battery power applied to it, powering-down the computer system when executing a power cycle will result in the loss of data within the volatile memory.].  

       As per claim 7, Kilbourne and Maule teach all the limitation of claim 1 above where Kilbourne teaches, a method, wherein resetting the memory device comprises: stopping a clock of the memory device [Kilbourne,col.4, ll.21-27,…, detecting an error condition caused by a level of voltage which is supplied to the volatile memory decreasing …..]; 
       disabling input/output pads of the memory device [Kilbourne, Abstract, col. 3, ll.2-6; col.21, ll.51-55,…, detecting an error condition caused by a level of voltage which is supplied to the volatile memory decreasing …..]; and 
       clearing internal registers of the memory device [Maule, paragraphs 0028-0030; 0032; 0043, state 2: max power down state--In this state the DRAM is basically placed in a reset state.  It will not maintain any data state in the device and will power gate all logic and get to the lowest power state possible.  It still must be able to respond to the exit self time refresh state to allow the system to place it back in a normal operation state.].  
      As per claims 8-13, claims 8-13 are rejected in accordance to the same rational and reasoning as the above claims 1-5 and 7 above, wherein claims 8-13 are the device claims for the method of claims 1-5 and 7.

       As per claims 14-20, claims 14-20 are rejected in accordance to the same rational and reasoning as the above claims 1-7 above, wherein claims 14-20 are the device claims for the device of claims 1-7.
                            Conclusion 
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
          Yokoyama et al. (US Patent Application Pub. No: 20030189862 A1) teaches backup memory control unit can reduce the current consumption when a memory (SDRAM) is inactive by providing the memory with an unsettled mode in which no power is supplied to the memory. Yokoyama discloses it provides the memory with the unsettled mode, and halts the power supply from a backup power supply to the SDRAM in the unsettled mode in which the SDRAM is not in operation, thereby limiting an increase in the current consumption. Yokoyama suggests the functions are executed by a hardware circuit without using a backup microcomputer.
       Muralimanhar et al. (US Patent Application Pub. No: 20150095601 A1) teaches a disclosed example apparatus includes an interface to receive a request to access a memory of a memory module and a data store status monitor to determine a status of the memory. Muralimanhar discloses the example apparatus also includes a message output subsystem (732) to, when the memory is busy, respond to the request with a negative acknowledgement indicating that the request to access the memory is not grantable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181